DISSENTING OPINION
Murchie, J.
I regret that I am unable to concur in the opinion of the majority, that the mortgage under consideration, dated April 29,1922, covered not only a tract of eighty-seven acres, which the mortgagor had acquired March 14,1914, under the deed identified and referred to therein “for a more particular description of the premises” mortgaged, but also a tract of eighty-six acres, title to which had come to her, from a different grantor, December 27, 1899. The decision seems to me to run counter to a well-considered line of authorities which are founded on principles long established and generally accepted.
The basic rule, undoubtedly, as stated in the majority opinion, is that intention, at the time of the execution of an instrument of conveyance, is the controlling consideration in the construction thereof. Allen v. Allen, 14 Me., 387; Field v. Huston, 21 Me., 69; Hathorn v. Hinds, 69 Me., 326; Ames v. Hilton, 70 Me., 36; Perry v. Buswell, 113 Me., 399, 94 A., 483.
The issue hinges solely on the tests to be applied in determining intention, and, implicit therein, what consideration is to be given to an earlier conveyance, clearly identified in the words of description, and therein referred to, for a “more particular description of the premises” conveyed.
*287Numerous rules for determining intention are declared in the texts and sanctioned by decided cases. The bed-rock of all was expressed by Blackstone in the words that “construction be made upon the entire (italics mine) deed, and not merely upon disjointed parts of it.” Volume 1, Book II, Par. 517, Jones Edition. The Massachusetts Court, in Salisbury v. Andrews, 19 Pick., 250, phrased the same rule,
“Every . .. word . . . shall be taken into consideration in ascertaining the meaning of the parties, whether words of grant,... or description . . . every word shall be presumed to have been used for some purpose, and shall be deemed to have some force and effect, if it can have.” (All italics mine.)
Our own court, as late as 1915, Perry v. Buswell, supra, declared to the same effect,
“. . . the expressed intention . . . gathered from all parts of the instrument, giving each word its due force. ... It is the intention effectually expressed, not merely surmised.” (Italics again mine.)
The words of description in the instant mortgage are quoted in full in the majority opinion. The exact construction there declared would have resulted if more than forty words of that description had been omitted, namely:
“by his deed dated March 14, 1914, recorded in Aroostook Registry of Deeds, at Houlton, in Vol. 273, Page 432, to which deed and the deeds and.references therein referred to reference is hereby made for a more particular description of the premises hereby conveyed.”
All these words, representing more than two-thirds, in bulk, of the language used to identify the property mortgaged, seem to be brushed aside as entirely meaningless surplusage.
The principal of incorporation by reference was early recognized in, and has long had the sanction of, this court. Field v. Huston, supra; Marr v. Hobson, 22 Me., 321; Pierce v. Faunce, 37 Me., 63; Brown v. Holyoke, 53 Me., 9. Under that principle, heretofore, a *288recorded conveyance, properly identified and referred to in a later one, has been held, always, to be part and parcel of that later one, as fully, and as effectually, as if set forth at length therein. As a precursor to the formal promulgation of this principle, the court had previously declared, in Drinkwater v. Sawyer, 7 Me., 366, that,
“A purchaser looks to the terms in which his purchase is described, rather than to the source from which his grantor derived title, unless reference is made to a prior deed for a description of the premises.” (Italics mine.)
That the foundation of the principle lies deep at the roots of that very intention, which is the controlling consideration, is clear from language, phrased differently, but reiterating an identic meaning, in several of the cited cases:
“From the whole deed ... , it was the manifest expectation of the parties, that resort to other means of determining . . . the land embraced would be necessary, and we entertain no doubt, that it was the intention . . . , that all the land described in the deed referred to should be conveyed.” Marr v. Hobson, supra, at 328.
“there is no reference to any deed, and the want of any such reference by date, names of the parties to it, or otherwise, leaves a just inference that no such deeds were present or examined, and that no confidence was placed in the reference to the records to ascertain the extent of the estate conveyed.” Field v. Huston, supra, at 72.
“There is no declaration that the conveyance . . . was to be resorted to for the purpose of fixing boundaries or to make the description more certain and particular.” Hathorn v. Hinds, supra, at 332.
“when it appears that it was so intended ...” Ferry v. Buswell, supra, at 402.
The negation of Mr. Justice Shepley in Field v. Huston, supra, seems charged with meaning, and, while clearly having no authoritative effect, suggests strongly that reference to a deed, which is de*289scribed with accuracy, carries the clear inference that it was physically present and examined when the reference was made. The record in the instant case discloses that the description attempted to be incorporated conveyed a tract made up of a half-lot (less a seven-rod strip), and fourteen acres out of the adjoining lot, and that it gave the source of title of the then grantor.
That there are limitations on the efficacy of incorporation by reference is beyond doubt. Decided cases show clear distinctions between general and specific descriptions, and hold that those which are specific control those which are general. Keith v. Reynolds, 3 Me., 393; Child v. Ficket, 4 Me., 471; Thorndike v. Richards, 13 Me., 430; Allen v. Allen, supra; Crosby v. Bradbury, 20 Me., 61; Hathorn v. Hinds, supra; Brunswick Savings Institution v. Crossman, 76 Me., 577; Jones v. Woolen Co., 85 Me., 210, 27 A., 105; Brown v. Heard, 85 Me., 294, 27 A., 185; Smith v. Sweat, 90 Me., 528, 38 A., 554; Perry v. Buswell, supra.
The majority opinion founds decision, perhaps equally, on the potency of a specific description, and on the binding force of a factual finding in the Trial Court, although the latter is referred to only in a single short phrase in the closing paragraph. It holds that the words “my homestead farm” constitute a “specific and definite grant”, which renders futile any attempt to incorporate a description by reference, no matter how meticulous the care with which the instrument containing it is identified, or how positive the declaration of intent that it be referred to for descriptive purposes. It cites no precedent, either for giving a definite legal signification to the words “my homestead farm”, or for enlarging the rule of the controlling force of specific descriptions so as to emasculate that of incorporation by reference. In Andrews v. Pearson, 68 Me., 19, one of seven cases cited to illustrate the controlling force of specific descriptions (and the only one which deals with “farm” property), the identical words here under consideration were followed by language locating, and reciting the acreages of, several parcels said to comprise it. One parcel was recited to contain “121/2 acres”, where in fact it contained twenty-five. The court, remarking that the farm was one of “ancient and well defined boundaries”, which could hardly be claimed in the instant case, where the eighty-seven-acre tract and *290the eighty-six-acre tract had been in common ownership less than nine years, declared,
“No one can read the description . . . and doubt that it was the intention ... that the whole farm should pass.”
In the deed then under consideration there was no reference whatsoever to any earlier conveyance. There the issue was entirely between the descriptive words “my homestead farm” and an acreage recital, long recognized as one of the least important for determining intention. 8 A. J., 790, Par. 63; 16 A. J., 601, Par. 289.
Opposed to Andrews v. Pearson, supra, as to the general or specific nature of descriptive words such as “homestead farm”, or specific names, by which property is known, “so that it can be located” (to use the words of the majority opinion), are authorities in our own court, and elsewhere. Thorndike v. Richards, supra; Allen v. Allen, supra; Stewart v. Davis, 63 Me., 539; Shaw v. Bisbee, 83 Me., 400, 22 A., 361; Smith v. Sweat, supra; Taylor v. Mixter, 28 Mass., 341; and even Perry v. Buswell, supra, on which the majority so extensively relies. In that case the words “my homestead place”, clearly comparable with the present “my homestead farm”, were not only recognized as constituting merely a general description, but their lack of that controlling force which is carried by a specific description was emphasized by the statement,
“It may be that the words emy homestead place’, or the reference, either, alone, ought not to overcome the limitation. . . . But the use of both . . . lends so much weight to . . . intention ..., we think it. .. decisive.”
The majority opinion distinguishes the case of Allen v. Allen, supra, from the instant one by a recital that the intention to limit a “homestead farm” to a named lot was disclosed, in that case, “on the very face of the deed itself” and “not left to a bare reference”, To my mind not only is the word “bare” a misnomer to designate so explicit a reference as that before the court, but the recitals in the two instruments are so similar that the same law should govern the construction of both. In each case the party signing the instrument of conveyance owned a tract which could be described, properly, as a *291homestead farm, yet a part thereof might be described in like manner with equal accuracy. In the early case the words “being lot thirteen in range four”, following the words “my homestead farm”, although no plan was identified or referred to for purposes of description, were held to restrict the conveyance to the smaller tract because the lot designation, ushered in by use of the word “being”, disclosed an intention to restrict the operative effect of the general words to such part of the “homestead farm” as might be contained within limits thereafter to be determined by reference to a plan. In the present case" the same descriptive words, followed in the same way by the same restrictive word “being”, are in turn followed by a complete, definite, and accurate identification of a recorded conveyance, and an express declaration that the purpose of identification and reference is “for a more particular description” of the property intended to be covered by the general descriptive words. A quotation from the opinion in the earlier case will illustrate how nearly on all-fours the recitals in one are with the recitals in the other,
“That there might be no mistake, as to what the homestead he conveyed included, he gave it definite boundaries. They were such, as can be located with entire precision. The land thus described, was his homestead; but it would seem, not the whole of it. The term unexplained, would be understood to mean the whole, but explained, the conveyance embraces only the homestead within the limits given, if any regard is to be paid to the intention of the grantor, which is too plainly expressed to be misunderstood.”
Point is made in the majority opinion, phrased in language similar to that used in Perry v. Buswell, supra, which dealt with very dissimilar facts, that the absence of such qualifying words as “a part of”, or “so much thereof”, prior to the general descriptive words, “tends to show” an intent to convey “the whole farm”. Like the words earlier quoted herein from Mr. Justice Shepley in Field v. Huston, supra, the words so adapted have no authoritative force. It may be noted further that they were used, not to restrict the force and effect of an incorporated reference, but to give added force and effect to the combined power of the words “my homestead farm” and *292such a reference. The court there dealt with the restrictive effect of a general recital, ushering in the Avords of description, that the property conveyed was in a named town Avhereas the whole farm, all of Avhich Avas described in the incorporated deed, was partly in an adjoining one. That the word “being”, used to usher in a reference, has long been considered to imply a restriction limiting the effect of a description, even a specific one, by the bounds incorporated, was recognized by Chief Justice Weston in Crosby v. Bradbury, supra, where he said,
“The reference contains no negative words, that the grantor conveyed only Avhat Garland had in that deed conveyed to him; although that mould ham been the fair implication, if no discrepancy of description had been disclosed....” (Italics mine.)
This case (Crosby v. Bradbury), cited in the majority opinion, remains to be considered. So far as I am aware, it is the only one heretofore decided in this court where a reference clearly made and definitely referred to “for a more particular description” has been declared ineffective as against anything short of a metes and bounds description. The descriptive words there used were “a certain saw mill site” and the limitation, asserted on the basis of an incorporated reference, would have cut out of the conveyance a part of the land under the mill. Earlier decisions in this court, and elseAvhere, had already given to such words a definite signification in law which constituted them as the equivalent of a specific description (Maddox v. Goddard, 15 Me., 218; Whitney v. Olney, 3 Mason, 280), and the decision was that the reference “should not be permitted to restrict a description, so definite, tangible and perfect, as” found in the Avords “saw mill site”.
The maj ority opinion notes that the mortgagor acquired title to the “several” parcels of which the entire farm was composed by “separate” deeds. The “several” parcels included half a particular lot (less a single acre), and seven acres adjoining off the other half of the same lot, Avhich parcels made up the eighty-six-acre tract conveyed to her in 1899, and that other half (less the seven acres aforesaid) , and fourteen acres off an adjacent lot, which parcels made up the eighty-seven-acre tract conveyed to her in 1914 and described in the deed attempted to be incorporated.
*293The alternative ground of the majority opinion lies in the established rule that where a case is heard without the intervention of a jury, factual findings of the justice below are final, if supported by evidence in the record. Ayer v. Railway Co., 131 Me., 381, 163 A., 270, and cases cited therein. As to this ground, perhaps, it is enough to say that, as I read the cases, established principles leave here no loophole for a factual finding on evidence of supposed intent. Expressed intent was clear, that the property described was that eighty-seven-acre tract acquired in 1914.
In my earlier consideration of this cause, it had seemed to me that the exceptions might properly be overruled on the ground of their insufficiency. The essential recitals in the bill of exceptions are, that the defendant excepts to the “finding and judgment”, that the “finding”is made apart of the bill, and that the defendant considers herself “aggrieved by the aforesaid finding and judgment”. Here is no specification as to whether the basis of the claim is an implied ruling that determination of intent shall be based on collateral evidence, rather than on proof as to the property conveyed by the incorporated deed, or determination of the fact of intention without evidence. Here again is no specification of the particular question as to the interpretation of a written document which is requisite to bring that issue of construction before the court within the rule laid down in American Sardine Co. v. Olsen, 117 Me., 26, 102 A., 797. The majority of the court, however, has treated the bill of exceptions as if both issues were properly before us. Because of that fact, no attention is here paid to the question of procedure.
On the authority of our own decided cases, it seems to me that the action of the court below, in its failure to rule that the incorporated reference controlled the amount of property conveyed by a clear indication of the intention of the mortgagor in that regard, represents exceptionable error, and that the entry should be

Exceptions sustained.